Citation Nr: 1317164	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  08-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include entitlement based on 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, K. B.



ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1943 to April 1946.  He died in February 2006.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In April 2009, the appellant testified at a hearing before the Board at the RO.  The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The appellant was given an opportunity to appear at another hearing but has not chosen to do so.  The undersigned reviewed the transcript. 

In July 2009 and September 2010, the Board remanded the claim for further development.

The claim at issue was previously remanded by the Board in January 2012 for further evidentiary development of requesting and obtaining outstanding VA treatment records.  This was accomplished, and the claim was readjudicated in an October 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In January 2013, the Board requested an opinion from the Veteran's Health Administration (VHA) regarding medical questions presented in this case.  A 
March 2013 VHA opinion was received by the Board, and a copy of that decision was provided to the Veteran.

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to ensure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists cardiac arrest as the immediate cause of death, with coronary artery disease (CAD)/end stage cardiomyopathy listed as underlying causes of death.  No autopsy was performed.

2.  At the time of the Veteran's death, service connection was in effect for residuals of a gunshot wound (GSW) left knee (left knee disability), rated at 40 percent disabling; residuals of a GSW affecting muscle group XIV, rated at 30 percent disabling; residuals of a GSW affecting muscle group III, rated at 20 percent disabling; residuals of a GSW affecting muscle group XIII, rated at 10 percent disabling; and left tibia osteomyelitis, rated at 0 percent (noncompensably) disabling.  The Veteran had been awarded a total disability rating based on individual unemployability (TDIU) effective June 27, 2000.

3.  The Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death, nor was he rated totally disabled continuously since his release from active duty and for at least 5 years immediately preceding death, nor was he a former prisoner of war (POW).

4.  The Veteran was not service connected for CAD or end stage cardiomyopathy at the time of his death.

5.  The Veteran's cause of death is not etiologically related to a disease, injury, or event in service.

6.  The Veteran's service-connected left knee disability was not a principal nor contributory cause of the Veteran's death.

7.  The Veteran's death has not been shown to have been as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, nor does the evidence show that the Veteran's death was an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  See 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 1137, 1151, 1310, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312, 3.358 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Further, under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  Because the appellant in this case filed her claims after that date, she must show some degree of fault, and more specifically, that the proximate cause of the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.358(b)(1).  Compensation will not be paid for the continuance or natural progression of diseases or injuries for which hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any additional disability or death resulted from VA hospitalization or treatment.  First, it is necessary to show that the additional disability or death is actually the result of such disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, not merely coincidental therewith.  The mere fact of aggravation alone will not suffice to make a disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, examination or medical or surgical treatment.  38 C.F.R. § 3.358(c).  Second, compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the expressed or implied consent of the Veteran.  "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or treatment administered. 38 C.F.R. § 3.358(c).

In this case, the Veteran died in February 2006.  The Veteran's death certificate lists cardiac arrest as the immediate cause of death, with coronary artery disease (CAD)/end stage cardiomyopathy listed as underlying causes of death.  At the time of the Veteran's death, service connection was in effect for: left knee disability, rated at 40 percent disabling; residuals of a GSW affecting muscle group XIV, rated at 30 percent disabling; residuals of a GSW affecting muscle group III, rated at 20 percent disabling; residuals of a GSW affecting muscle group XIII, rated at 10 percent disabling; and left tibia osteomyelitis, rated at 0 percent (noncompensably) disabling.  

As an initial matter, the appellant does not contend, nor does the record reflect, that CAD or cardiomyopathy were incurred in service.  Rather, she contends that the Veteran's cardiac arrest was caused by his service-connected left knee disability, specifically a blood clot that formed in the left knee and traveled to the Veteran's heart.

In the alternative, it appears that the appellant contends that the Veteran's cause of death is related to negligent treatment provided by a VA medical facility.

Service treatment records are negative for complaints, symptoms, findings, diagnosis, or treatment for cardiac arrest, CAD or cardiomyopathy; rather, the record reflects that the Veteran's first myocardial infarction occurred many years after service separation, in 1986, and CAD was initially diagnosed in 1999.  

In a September 1946 VA medical examination, the VA examiner reported the cardiovascular system as normal.  In a January 1949 VA medical examination, the VA examiner reported the cardiovascular system as normal.  In an April 1986 VA medical examination, the VA examiner reported widened pulse pressure indicating some type of peripheral vascular disease, but reported that there was no evidence of arteriosclerotic cardiovascular disease and the Veteran specifically denied chest pain or any history of myocardial infarction or stroke.  

In a November 1986 VA treatment record, the VA examiner reported an acute, uncomplicated myocardial infarction, but reported no history of heart problems or risk factors for myocardial infarction.  In a November 1987 statement, the Veteran wrote that he was considering a left knee replacement; however, he wrote that doctors had told him that there was a chance that a blood clot could form and travel to his heart.  In a March 1988 statement, the Veteran wrote that doctors told him that knee replacement surgery could cause a blood clot that could travel to his heart.  

In a May 1996 private treatment record, the private examiner diagnosed the Veteran with severe triple vessel coronary disease and opined that the treatment for the Veteran's emergent care in that situation should be covered by the VA.  A May 1999 VA radiographic report reflected no evidence of acute cardiopulmonary disease.  

In an April 2001 statement, the Veteran wrote that his VA physician recommended that he should not have a left knee replacement, because the Veteran would not tolerate it well and the chance of success of such a procedure was between 30 and 70 percent.  In a June 2002 VA treatment record, the Veteran was diagnosed with CAD and ischemic cardiomyopathy; the VA examiner opined that the Veteran's cardiovascular system was remarkably stable, without chest pains, shortness of breath, or angina.  A December 2002 VA treatment record reflected cardiac arrest; however, the Veteran's pacemaker operated appropriately and he went back into sinus rhythm.  In an August 2003 VA treatment record, the VA examiner reported CAD that was stable, with no angina, and ischemic cardiomyopathy that was moderately stable.  

In an April 2004 VA treatment record, the VA examiner reported CAD with possible unstable angina.  In a separate April 2004 VA treatment record, the VA examiner reported congestive heart failure (CHF) secondary to ischemic cardiomyopathy.  In a May 2004 VA treatment record, the Veteran reported daily chest pain.  The VA examiner ruled out a myocardial infarction, but reported an April 2004 unwitnessed loss of consciousness and a head CT scan reflected subacute bilateral subdural hematomas.  The VA examiner diagnosed CAD and ischemic cardiomyopathy.  

A July 2004 VA treatment record reflected that the Veteran had a pacemaker implanted in May 1999.  In a February 2005 private opinion, the private examiner opined that the Veteran should have a pulse generator replacement for his implanted defibrillator.  A February 2005 VA treatment record reflected a diagnosis of ischemic cardiomyopathy.  An April 2005 VA treatment record reflected that the Veteran received a defibrillator generator replacement.  

During the April 2009 Board personal hearing, K. B. testified that the VA doctors had told the Veteran that a piece of the Veteran's knee had traveled to the heart and caused the heart attack in 1986.  The appellant testified that the Veteran's treatment at the VA from 2004 until early 2006 caused the Veteran's death.

After considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted on any basis.

First, the Board finds that the evidence does not indicate that the Veteran's causes of death are etiologically or causally related to an in-service injury, event, or disease or, in the alternative, related to the service-connected left knee disability.  

The first evidence of cardiac arrest, CAD, or ischemic cardiomyopathy is not until many years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Additionally, the appellant has not contended that the Veteran's CAD or ischemic cardiomyopathy began in service or are related to service, as noted above, the appellant contends that a piece of the Veteran's left knee had broken off and traveled to and bursted the heart, which caused the Veteran to have a heart attack in November 1986.  

In a March 2011 VA medical opinion, the VA examiner opined that it was less likely than not that the Veteran's CAD and end stage cardiomyopathy were caused by his service-connected left knee disability.  The VA examiner reasoned that the Veteran did not have a myocardial infarction until 1986, which was 41 years after service separation.  The VA examiner also reasoned that the Veteran had multiple risk factors for CAD including age, gender, and hypertension.  The VA examiner further reasoned that it was not medically possible that a piece of the Veteran's knee could have traveled to the Veteran's heart; additionally, the ultrasound and x-ray imaging of the heart at the time of the myocardial infarction in 1986 did not reveal any debris from the left knee in the heart.  The VA examiner concluded by stating that the Veteran's longstanding heart disease was not in any way related to the Veteran's service-connected knee disability.  

In a March 2013 VHA medical opinion, the VHA examiner opined that it would be physically impossible for material from the knee joint to travel to the coronary artery since the knee joint is not in communication with the blood vessels large enough to carry a significant clot or "piece of knee" and opined that the Veteran's heart did not burst in 1986, because if it had, it would have been fatal.  

The VHA examiner also opined that while it was possible to create a clot somewhere else in the body then have it wedge itself into a coronary artery, it was highly improbable.  For a clot to travel from the veins around the knees to the heart, there would have to be a hole in the heart to enter into a coronary artery.  The Veteran was not known to have abnormal communication between his left and right heart chambers and the record did not show leg vein clots or any clots in the left ventricle at the time of his hospitalization in 1986.  

The VHA examiner further opined that even if the Veteran was told that his heart attack was caused by his old knee injury, the specified physician was just a resident and not certified in internal medicine; the Cardiology consultant, the most trained and educated member of the Veteran's care team, did not speculate that a blood clot may have caused the heart attack.  The VHA examiner also opined that the Veteran did not have any of the risk factors for developing a clot in his leg, and was actually playing in a football game at the time when his symptoms started.  

The Board finds that the March 2011 VA opinion and March 2013 VHA opinion are competent and probative medical evidence because they are based on a factually accurate history.  It appears the VA and VHA examiners were informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave fully articulated opinions that are supported by a sound reasoning, providing highly probative evidence against this claim.  

Additionally, the Board concludes that the appellant is not entitled to service connection for the cause of the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151 for medical treatment furnished at a VA Medical Center (VAMC). The preponderance of the competent medical evidence of record shows that the Veteran's cause of death was not related to treatment he received at a VA facility, to include treatment for his urosepsis (there is simply nothing in the treatment records to indicate this).  

Further, the medical evidence of record shows that the Veteran's death was not due to or accelerated by carelessness, negligence, lack of proper skill, error in judgment, or some instance of fault on the part of VA in furnishing medical care or that the outcome of the treatment was an event not reasonably foreseeable.  Lastly, there is no medical evidence reflecting that there was any negligence or carelessness or lack of proper skill or error in judgment on the part of the VAMC in furnishing hospital care, medical or surgical treatment.  The Board will explain below. 

In a November 2010 private opinion, the private examiner opined that the Veteran's infection began at the VAMC.  In a March 2011 VA opinion, the VA examiner opined that it was less likely than not that the Veteran developed additional disability as a result of VA treatment in May 2004.  The VA examiner reasoned that the Veteran received excellent care for his disabilities and opined that if the Veteran developed additional disabilities, it was the result of his medical conditions, not the medical care he received.  

The VA examiner also opined that an additional disability was not beyond the natural progress for which treatment was provided and that additional disability was not foreseeable.  The VA examiner reasoned that elderly patients with multiple medical problems are at risk of developing additional medical problems when they are ill and that a urinary tract infection (UTI) was not foreseeable.  The VA examiner also opined that it was less likely than not that the fault or event reasonably foreseeable caused or contributed substantially or materially to cause the Veteran's death in February 2006.  The VA examiner reasoned that there was no delay in treatment for a UTI either at the VA hospital or at Bellingham Healthcare Center and that the UTI did not contribute substantially or materially to cause the Veteran's death two years later in February 2006.  

The Board finds that the November 2010 private opinion is of little probative value.  The private examiner supplied a bare conclusion and did not support his opinion with a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  

The Board finds that the March 2011 VA examiner's opinion on this matter is very probative as the VA examiner reviewed the claims file, including extensive VA outpatient treatment records, and provided a nexus opinion with well supported rationale.

Regarding the appellant's statements as to the cause of the Veteran's death, the Board also notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's death involves a complex medical etiological question because it deals with the complex question of the relationship between the Veteran's left knee disability and his cause of death, including CAD and end stage cardiomyopathy and if a problem during treatment caused the Veteran's death.  The appellant is competent to relate symptoms of left knee disability that she observed the Veteran experience at any time, but is not competent to opine on whether the Veteran's left knee disability was a contributory cause of his death, because such diagnosis requires specific medical training.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Beyond this, the record reflects that the Veteran reported that he chose not to undergo a knee replacement procedure, precisely because he was informed that a blood clot could result from the surgery.  A review of treatment records, as a whole, supports the negative medical opinion, not the positive medical opinion. 

The Board notes that the appellant has also provided several articles in support of her claim.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, information submitted by the appellant is general in nature and does not relate to or specifically discuss the appellant's case.  The Board has no reason to doubt the veracity of that information, but it does not establish that the Veteran's left knee disability was a cause or contributing factor to the Veteran's death.  

The Board finds that the statements of the appellant and members of her family regarding the etiology of the cause of the Veteran's death do not constitute competent or credible evidence on which the Board can make a determination as to whether the Veteran's cause of death was due to service, due to service-connected left knee disability, or caused or accelerated by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VAMC.  Thus, the Board finds that the preponderance of the evidence indicates that the Veteran's death was not etiologically or causally related to an in-service injury, event, or disease, related to service-connected left knee disability, or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care for the Veteran or that was the result of an event not reasonably foreseeable.  

Because the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not for application in the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For these reasons, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death, to include pursuant to the provisions of 38 U.S.C.A. § 1151.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the appellant about the information and evidence necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

An April 2006 VCAA notice substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, the RO informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  The Board notes that this letter did not provide any information concerning the evaluations or the effective dates that could be assigned should service connection for the cause of death to be granted.  See Dingess, supra.  However, there is no question regarding a rating in a DIC case and, since this decision is denying service connection for the cause of death, any question regarding an effective date to be assigned is moot.

The Board is aware that the April 2006 letter did not contain a statement of the disabilities for which service connection was in effect at the time of the Veteran's death.  The Board observes that VA's failure to notify the appellant of the Veteran's service-connected disabilities would not affect the essential fairness of the adjudication.  In this regard, the appellant has clearly demonstrated that she was aware that the Veteran was service connected for left knee disability, residuals of a GSW affecting muscle group XIV, residuals of a GSW affecting muscle group III, residuals of a GSW affecting muscle group XIII, and left tibia osteomyelitis.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  For example, in the Application for Dependency and Indemnity Compensation, dated in April 2006, the appellant wrote that the Veteran's cause of death was due to his service-connected residuals of GSWs.   

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim and obtaining VA and VHA opinions.  The Veteran's service treatment records, a November 2010 private medical opinion, March 2011 VA medical opinion, and a March 2013 VHA opinion were reviewed by the Board in connection with adjudication of the claim.

ORDER

Entitlement to service connection for the Veteran's cause of death, to include under the provisions of 38 U.S.C.A. § 1151, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


